Per Curiam.

The board was warranted in resolving the conflict in medical theory by accepting the substantial evidence of causality adduced from claimant’s neurosurgeon and from the impartial specialist, which related *741to claimant’s exposure to refrigerated air a condition of trigeminal neuralgia not diagnosed until many months later although apparently existing concurrently with a Bell’s palsy eoneededly caused, by the same exposure and immediately diagnosed. It was likewise warranted in finding credible the history upon which the doctors’ opinions were predicated, and could have so found even without the evidence of claimant’s difficulties of language and comprehension. Decision affirmed, with one bill of costs to respondents filing briefs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.